Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 7, 2010 UNIVERSAL POWER GROUP, INC. (Exact name of Registrant as specified in its charter) Texas 001-33207 75-1288690 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1720 Hayden Road, Carrollton, Texas (Address Of Principal Executive Office) (Zip Code) Registrants telephone number, including area code (469) 892-1122 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to Vote of Security Holders. On October 7, 2010, Universal Power Group, Inc. (the Company) held its 2010 Annual Meeting of Stockholders. At that meeting, stockholders: Re-elected incumbent directors to serve until the next annual meeting of stockholders and their successors are elected and qualified; Approved amendments to the Companys 2006 Stock Option Plan to provide for awards of shares of restricted common stock and the re-pricing of options under limited circumstances; and Ratified the appointment of BKD, LLP as the Companys independent auditors for the 2010 fiscal year. The specific votes with respect to aforementioned were as follows: 1. Election of directors: VOTES BROKER NON- NAME FOR WITHHELD VOTES William Tan Ian Colin Edmonds Leslie Bernhard Robert M. Gutkowski Hyun Park 2. Approval of amendments to the 2006 stock option plan to: a) provide for awards of up to 350,000 shares of restricted common stock: VOTES FOR AGAINST ABSTAIN BROKER NON-VOTES b) allow for re-pricing of options under limited circumstances: VOTES FOR AGAINST ABSTAIN BROKER NON-VOTES 3. The ratification of the appointment of independent auditors for fiscal year 2010: VOTES FOR AGAINST ABSTAIN * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Universal Power Group, Inc. Date: October 12, 2010 By: /s/ Ian Edmonds Name: Ian Edmonds Title: President and CEO
